Citation Nr: 1736273	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a special home adaption grant.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from February 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in August 2017, he withdrew his hearing request.


FINDING OF FACT

In written correspondence dated August 2017, prior to the promulgation of a decision, the Veteran requested to withdraw of the issues of entitlement to a special home adaption grant and specially adapted housing.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a special home adaption grant have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to specially adapted housing have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In written correspondence dated August 2017, prior to the promulgation of a decision, the Veteran requested to withdraw of the issues of entitlement to a special home adaption grant and specially adapted housing.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and these issues are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER


The issue of entitlement to a special home adaption grant is dismissed.

The issue of entitlement to specially adapted housing is dismissed.



____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


